TYSON, C. J.
The proceeding in this case is in the nature of a quo warranto, authorized by chapter 94 of the Civil Code of 1896. Its purpose, as manifestly indicated by the averments of the complaint which remained after the demurrer was sustained to it, and after amendment, was to question the defendants’ right to exercise the franchise or privilege of a corporation under the name of the Beulah Baptist Church, and not to inquire by what right they exercise the prerogatives of the office of trustees of said corporation. — Subdivision 3, § 3420, Code 1896; State v. Webb, 97 Ala. 111, 12 South. 377, 38 Am. St. Rep. 151. The action of the court in sustaning the demurrer to certain paragraphs of the respondents’ answer was clearly without prejudice, since those paragraphs only professed to answer those averments of the *150complaint which were eliminated by demurrer. When the third paragraph of the complaint was stricken out by amendment, this left no field of operation for the third paragraph of the answer, and, of course, eliminated the issue made by it.
The theory of the relators, as shown by the course of the trial, is that the members of the church had been duly incorporated on the 1st day of March, 1907, and that these respondents, having been expelled as members of the church, in attempting to reincorporate it on the 28th day of May, 1907, were guilty of an act of usurpation which entitled the state in this proceeding to have the certificate of incorporation issued to them by the judge, of probate annulled. It was shown by the written minutes of the church, in. conference held on the 18th day of February, 1907, that the persons wfio filed the certificate in the office of the judge of probate on the 1st day of March, 1907, in compliance with section 1303 of the Code of 1896, and obtained his certificate showing the members of the church to be incorporated, were expressly authorized to do so. By this, and by the certificate which was filed by them with the judge of probate in compliance with the section of the Code cited, it Avas made to appear that the incorporation was complete and that the theretofore association of members had become a distinct entity. Having perfected their corporate existence in accordance Avith the requirements of the statutes, the subsequent attempt on the part of these appellants to organize so as to defeat that act of incorporation, by having themselves elected trustees and filing the certificate with the judge of probate on May 28, 1907, sought to be annulled by this proceeding, was wholly abortive; and this without regard to whether they had been properly or improperly expelled as members of the church. On the undisputed facts as stated, without re*151gard to any other rulings with respect to admission or exclusion of evidence which (whether correct or incorrect) cannot possibly affect the result, the judgment of the trial judge must be held to be correct.
Affirmed.
Dowdell, Anderson, and McClellan, JJ., concur.